 YORK COLD STORAGE141York Cold Storage and General Drivers & HelpersUnion, Local No. 554, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Petition-er. Case 17-RC-8983August 19, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND Mt MBE.RSJENKINS AND PENEI.I.OPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Acting Regional Director on March21, 1980, an election by secret ballot was conduct-ed in the above-entitled proceeding on March 26,1980.Upon the conclusion of the election, a tally ofballots served on the parties showed that therewere approximately eight eligible voters, and thatfour cast ballots for and three against the Petition-er. There were three challenged ballots, whichwere sufficient in number to affect the results ofthe election. Thereafter, the Employer filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationof the issues raised by the challenged ballots andthe objections, and, on April 25, 1980, issued andserved on the parties his Report on Objections andChallenged Ballots and Recommendations. In hisreport, he recommended that the Employer's ob-jections be overruled in their entirety, that the bal-lots of Ivan L. Little and Jeffrey R. Gaede be sus-tained, and that the challenge to the ballot ofJames S. Price be overruled. Thereafter, the Em-ployer filed timely exceptions to the Regional Di-rector's recommendation that the objections beoverruled and to his conclusion with respect to theballot of James S. Price.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had considered the Regional Direc-tor's report and the exceptions thereto, and herebyadopts the recommendations of the Regional Di-rector,' as modified herein.2' In the hsence of rxccpion , ke adopl, pro tjirm , he Regional )1-recltlr' recomtmenlldatllon to ) IlSmlll chh;llellge to lic hllots of I itleand Gaede2 In affirming the Regioll D)lreclor' ron lldatl O I .tooe rrll (hJecilln i, t. find 1t iece,,ar, to cJa rif , i ,talll icnt1m 1 ale li Ihk Re-gional irector ill his report '.h rctil htc ated that a ii' cpa pr artl(lk251 NLRB No. 54In recommending that the challenge to the ballotof James S. Price be overruled, the Regional Di-rector concluded that Price's duties in warehouse 2were essentially of a routine nature, reflecting hisstatus as a long-term employee with greater knowl-edge of the Employer's operations.:The Employer contends that the Regional Direc-tor's finding is in direct conflict with three sornemployee affidavits. The uncontradicled evidenceshows that Price was classified as the supervisor ofwarehouse 2. Before Price took this position, therewas no one designated supervisor for this are-house. As a result, the Employer utilized superxi-sors from warehouse 1 to direct the employees atwarehouse 2. At the time of Price's hire. the otheremployees were advised of his supervisory authori-ty and were directed to take orders from him \whileworking in warehouse 2.Price works in warehouse 2 a total of 20 hoursper week. He decides when he will go to the ware-house and which men he will take with him, but hemust notify the supervisor of warehouse I of hischoices. While at warehouse 2, 50 percent ofPrice's time is spent performing bargaining unllitwork. During the remainder of the time, Priceoversees the work of two or three employees asthey move and load items which come in to thewarehouse.In his capactiy as supervisor of warehouse 2,Price has the authority to reprimand employees.When he feels that they are not capable of han-dling the work, he may send them back to ware-house I and request replacements. Price also hasthe authority to recommend raises for employees.Based on the foregoing, we find, in agreementwith the Employer, that Price is a super isorwithin the meaning of Section 2(11) of the Act.4and the challenge to his ballot is sustained. Accord-ingly, we shall issue a Certification of Representa-tive.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for General Drivers & Help-,oliCerlnilg .1i1 i rit rllCe'S IlIr olIy 1 ill IIll 1 ; L .kbl i k s icr1ti. tl i , ilO d 01lIhe m11m rlc, % 1 ji 1 .)rller crlenlhcr llt tir, ) i, rm)lCc HIiIIIg I[i F lll , 'i tII] the II tii prt.cclicig t,[ illrll , tI Tliel Rt l 1 )lr hl l .i t'aI 1eln tliril ri nell I Ih e .Irtl Ic i, 1wl Il>w %,1Ill ti 111 Ii:>t 1 ,t"pi ,Hll ll I i11JL ,\ertertither P'etnillo grcc, e. it1l hl i o il Ill 111c t.lll , ll. r tllllI l rl I rlph rs I( cnip ll i .... I 1l- ", ,irrr ii n ,, e i, ti tI l. t1 ll I r Jlids to! i ll I Ii l l t r l l lo i, I iTi n l / ,,"i I[ir /,I, 22S NI RIt I I tl i' piUl pl'l'. Ii -, Il I, I 11 .ln kh liSee 1lS t si e Illl ti pill , ll I I I (,, re/; [I 0, .tA , ; i ;! r : iII, 2 [ NI k tIto1-,?(I ( ,rri.,rnll rl, 20' N I R I 11 {4 I 'I +I JJn,? tr,:,- ( ,irz r 2i 212 NI Rig '4i f [I-- 342DECISIONS OF NATIONAL LABOR RELATIONS BO)ARDers Union, Local No. 554, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen & Helpers of America, and that, pursu-ant to Section 9(a) of the Act, the foregoing labororganization is the exclusive representative of allemployees in the following appropriate unit for thepurposes of collective bargaining:All full-time and regular part-time warehouseemployees employed by the Employer at itsYork, Nebraska, facility, but excluding alloffice clerical workers, guards, watchmen,professionals, supervisory employees as de-fined in the Act, and all other employees.